DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language a moving mechanism” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of the motor” in claims 1 and 29; “be means of a spigot” in claims 1 and 29; “by means of a belt” in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-24 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabetani (U.S. Patent No. 4,750,845).
Regarding claim 15, Nabetani discloses Agitator unit (title; abstract; figures 1-5), wherein the agitator unit has 
a movable compartment capable to receive products (reference #7 and 7a) and 
a drive for movement of the compartment (figure 1, see parts inside reference #1), 
wherein the drive of the agitator unit has at least one motor (reference #3) and a gear system with at least one planetary gear unit (reference #4, 6, 12, 13 and 15), 
wherein the planetary gear unit has at least one planet wheel (reference #4), which is eccentrically movable by means of the motor (see figures 1 and 4, reference #3 and 4; column 3, lines 21-23), and a planet disc (reference #2), wherein the planet wheel is connected to the compartment by means of a spigot (reference #6) and rolls on an internal periphery of the planet disc (see figures 1 and 
Regarding the limitations in the preamble directed “for use with a blood product storage system”, the limitation is not given any patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 16, Nabetani discloses wherein the gear system has precisely two identical planetary gear units (see figures 1, reference #13 and 15 on both sides are two identical planetary gear units).
Regarding claim 17, Nabetani discloses wherein the motor drives the gear system by means of a belt (figures 1 and 4, belt, not labeled, surrounding reference #3 and 4).
Regarding claim 18, Nabetani discloses wherein the planet wheel is capable of being replaceable, so that the relative position of the spigot on the planet wheel is adjustable by replacing the planet wheel (figure1, reference #4 and 6) (it is noted that the planet wheel being replaceable is directed to a functional intended use of the unit and the manner of operating a disclosed device does not further limit an apparatus claim, and reference #4 is capable of being removed by releasing the bearings from around the shaft of reference #4 with the location of reference #6 being capable of moving to a different position upon the replacement of reference #4).
Regarding claim 19, Nabetani discloses wherein the agitator unit has at least three removable planet wheels (see figure 4, reference #15 with three different planet wheels are capable of being removable), wherein the spigot is arranged concentrically on a first planet wheel, so that a rotating 
Regarding claim 20, Nabetani discloses wherein the spigot is arranged to be movable on the planet wheel (figures 1-5, reference #6; column 2, lines 43-47; column 3, lines 14-18; column 3, lines 46-48), notably between a concentric position with the planet wheel (see figure 3, reference #6 capable to be aligned with reference C in middle) and a tangential position on the planet wheel (see figure 3, reference #6 capable to be moved to edge of reference #4).
Regarding claim 21, Nabetani discloses wherein the spigot is movable by means of a moving mechanism (reference #5a and 5b; column 2, lines 43-47; column 3, lines 14-18; column 3, lines 46-48).
Regarding claim 22, Nabetani discloses wherein the moving mechanism has a linear guide that is immovable in relation to the planet wheel (reference #5a and 5b) and a slotted link guide that is rotatable in relation to the planet wheel (reference #10), wherein the spigot is guided in the linear guide and the slotted link guide (reference #5a, 5b, 6 and 10; column 2, lines 43-47).
Regarding claim 23, Nabetani discloses wherein the moving mechanism has a linear guide that is rotatable in relation to the planet wheel (reference #10) and a slotted link guide that is immovable in relation to the planet wheel (reference #5a and 5b), wherein the spigot is guided in the linear guide and the slotted link guide (reference #5a, 5b, 6 and 10; column 2, lines 43-47).  It is noted that either 
Regarding claim 24, Nabetani discloses wherein the agitator unit has a guide selected from a slotted link guide and a linear guide which is rotatable in relation to the planet wheel by a motor (column 3, lines 14-23).
Regarding claim 29, Nabetani discloses Agitator unit (title; abstract; figures 1-5), 
wherein the agitator unit is an agitator unit of a material storage system capable for temperature-regulated storage of material disposed in bags at a temperature of about +22° C.±2° C (abstract; see figure 8 for material stored with container/bag with container wall acting as a temperature regulator at a standard temperature of +22° C.±2° C) wherein the agitator unit has 
a movable compartment capable to receive products (reference #7 and 7a) and 
a drive for movement of the compartment (figure 1, see parts inside reference #1), 
wherein the drive of the agitator unit has at least one motor (reference #3) and a gear system with at least one planetary gear unit (reference #4, 6, 12, 13 and 15), 
wherein the planetary gear unit has at least one planet wheel (reference #4), which is eccentrically movable by means of the motor (see figures 1 and 4, reference #3 and 4; column 3, lines 21-23), and a planet disc (reference #2), wherein the planet wheel is connected to the compartment by means of a spigot (reference #6) and rolls on an internal periphery of the planet disc (see figures 1 and 4, reference #4 and reference C rotate on inside periphery hole of reference #2), and wherein the spigot is adjustable in its relative position (see figures 2-4, reference #6; column 2, lines 43-47; column 3, lines 14-18; column 3, lines 46-48).
Regarding limitations recited in claim 29 which are directed to a manner of operating disclosed agitator unit configured for temperature-regulated storage and the blood platelets, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 25-28, and alternatively claim 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabetani in view of Dawes (U.S. Patent Pub. No. 2006/0093514).
Regarding claim 25, Nabetani discloses all the limitations as set forth above.  While the reference discloses an access opening (see top of reference #7), the reference does not explicitly disclose wherein the access opening can be closed by a door and wherein the drive stops when the door is open.
Dawes teaches another agitation tray (abstract).  The reference teaches wherein the agitator unit has an access opening for the insertion and removal of blood products (see figures 2 and 3, reference #44, with access opening to reference #30; [0039]), wherein the access opening can be closed by a door (figure 1, reference #14) and wherein the drive is capable to stop when the door is opened (figure 3, reference #122; [0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the door of Dawes on the access opening of the apparatus of Nabetani.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach tray agitators.  One of ordinary skill in the art would be motivated to provide a door because it protects the material and ensures no bottles of material fall of the tray during the shaking of the tray when there is an opening.
Regarding claim 26, Nabetani discloses a modular product storage system (title; abstract; figures 1-5), comprising: 
a base unit (reference #1) and
at least one agitator unit according to claim 15 (see rejection to claim 15 above),

Regarding the limitations in the preamble directed “blood product” and “for temperature-regulated storage of blood products”, the limitation is not given any patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Also the material or article worked upon does not further limit apparatus claims.
However, the reference does not explicitly disclose a temperature regulation unit, where the agitator unit has an upper connection side selectively connectable to the temperature regulation unit or a further agitation unit.
Dawes teaches another agitation tray (abstract).  The reference teaches a temperature regulation unit (figure 12, reference #48 and 126; [0035]-[0037]), where the agitator unit has an upper connection side (figure 2, see top of reference #24) selectively connectable to the temperature regulation unit or a further agitation unit (figure 3, top of reference #24 connected to controller for temperature control with temperature inputs and outputs (reference #16, 18, 20 and 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the temperature regulation unit above an upper connection side of Dawes on the apparatus of Nabetani.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach tray agitators.  One of ordinary skill in the art would be motivated to provide a temperature regulation unit so that a set temperature can be maintained in the agitator unit to ensure the material is maintained at a stable temperature.
Regarding claim 27, Nabetani in view of Dawes discloses all the limitations as set forth above.  Dawes further teaches wherein the modular blood storage system comprises a plurality of agitator units and in which each agitator unit has its own drive for movement of its compartment (figure 4, reference #224; figures 5-10, see screen indicating 3 different agitators each with own controllable drive; [0008]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the additional agitator units of Dawes in the apparatus of Nabetani.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach tray agitators.  One of ordinary skill in the art would be motivated to provide additional agitator units in which each agitator has its own drive for movement of its compartment so that more material may be stored and individually agitated according to the desired controlled agitation if one material requires more agitation than another, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 28, Nabetani in view of Dawes discloses all the limitations as set forth above.  Dawes further teaches wherein each agitator unit has an access opening for the insertion and removal of blood products (see figures 2 and 3, reference #44, with access opening to reference #30; [0039]), wherein the access opening can be closed by a door (figure 1, reference #14) and wherein the drive stops when the door is opened (figure 3, reference #122; [0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the door of Dawes on the access opening of the apparatus of Nabetani.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach tray agitators.  One of ordinary skill in the art would be motivated to provide a door because it protects the material and ensures no bottles of material fall of the tray during the shaking of the tray when there is an opening.
Regarding claim 29, to the extent Nebetani does not explicitly disclose wherein the agitator unit is an agitator unit of a blood platelet storage system configured for temperature-regulated storage of blood platelets disposed in bags at a temperature of about +22° C.±2° C., Dawes teaches wherein the agitator unit is an agitator unit of a blood platelet storage system configured for temperature-regulated storage of blood platelets disposed in bags at a temperature of about +22° C.±2° C. (figure 3, reference #30, 48 and 126; [0035]-[0037]; [0039]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the temperature regulation and storage capabilities of the agitator of Dawes in the apparatus of Nabetani.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach tray agitators.  One of ordinary skill in the art would be motivated to provide the temperature regulation and storage capabilities so that the material can be kept at a set temperature for long periods of time to ensure the material is maintained at a stable temperature for future use.
Alternatively, claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabetani in view of Sherman et al. (U.S. Patent Pub. No. 2017/0159000).
Regarding claim 18 and 19, to the extent the reference does not explicitly disclose wherein the planet wheel is replaceable, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the planet wheel to be removable or replaceable in order to allow the user to configure the type of oscillation to their intended purpose (Sherman et al. [0012]).  Making elements separable or removable is generally recognized as being within the level of ordinary skill in the art. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774